DETAILED ACTION
This correspondence is in response to the request for continued examination received June 8, 2022.  Claims 1-3, 5, 8-11, 13 and 16-23 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, 16, 18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation, “further comprising: performing laser liftoff on the LED array; and performing phosphor integration on the LED array” are seemingly unclear as there is no explanation how liftoff is used to perform some process upon the device claimed with regard to the LED array.  No method steps performing “liftoff” are shown in the drawings and the specification lacks any further details beyond stating what is in claim 8.  Claim 18 is included in this 112 rejection because of it’s dependence upon claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "temporary carrier" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  None of claims 10 or 16 mention this, so this renders the claim indefinite.  The “temporary carrier” will be examined as the “carrier” as claimed in claim 10.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    753
    589
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 6A-J, a method of manufacturing a system, the method comprising:

attaching a silicon backplane (104) to a first carrier (602); 

molding the silicon backplane on the first carrier such that a molding material surrounds side surfaces of the silicon backplane to form a structure comprising a substrate with an embedded silicon backplane (molding 106 surrounds 104 and is in contact with upper surface of 602), the structure having a first surface opposite the first carrier (top surface of 104/106 is away from 602), a second surface adjacent the first carrier (lower surface of 104/106 is adjacent upper surface of 602), and side surfaces (104/106 has side surfaces of portion 106); 

forming at least one via through the molding material (shown in Fig. 6C); 

filling the at least one via with a metal material (shown in Fig. 6C); 

forming a first metal layer on a central region of the first surface of the structure (shown in Fig. 6C, 110 are the metal layers and some in the central region of 14/16); 

forming redistribution layers (616) on the first surface of the structure adjacent the first metal layer (616 is formed on the upper surface of 104/106 with 110 thereon); 

removing the first carrier (602 is removed in the steps that occur from Fig. 6F to 6G); 

forming an array of copper pillar bumps (114) on a surface of the silicon backplane exposed by removing the first carrier (shown on the side of 104/106 that 602 previously covered); 

aligning an LED array (102, ¶ 0064) with the array of copper pillar bumps (102 align in some manner with 114); and 

applying heat to reflow the copper pillar bumps (¶ 0064).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2020/0105638) in view of Albers et al. (US 2018/0358317) in view of Shen (US 10,347,509). 

Regarding claim 1, the prior art of Chiang discloses in Fig. 1-23, a method of manufacturing a system, the method comprising:

attaching a silicon backplane (¶ 0024, “the integrated circuit die 126 includes a semiconductor substrate 130, such as silicon …”, the term “backplane” is understood in the art to mean the circuitries that are present with an image capturing or display device support circuitry, the internal integrated circuits in the integrated circuit die 126, ¶ 0058) to a first carrier (¶ 0027, “carrier substrate 102”); 

molding (142, ¶ 0029) the silicon backplane (126) on the first carrier (102) such that a molding material (142) surrounds side surfaces of the silicon backplane (126) to form a structure comprising a substrate with an embedded silicon backplane (the formed “structure” is interpreted to be the molding material 142 and the chip 126), 

the structure having a first surface opposite the first carrier (top co-surfaces of 142 and 126), a second surface adjacent the first carrier (lower surfaces of 142 and 126 that neighbor upper surface of 102), and side surfaces (portion 142 of 142/126, where 142 has side surfaces, see Fig. 4); 

	forming a metal via in the molding material (116 within 142);

forming a first metal layer on a central region of the first surface of the structure (134, ¶ 0025, “The integrated circuit die 126 further includes pads 134, such as aluminum pads, copper pads…”); 

forming redistribution layers (148, ¶ 0034, “The front-side distribution structure 144 includes a dielectric layer 146, a metallization pattern 148”) on the first surface of the structure adjacent the first metal layer (148 vertically adjacent to 134 on top surface of 126/142); 

removing the first carrier (102 is removed from the structure of 142/126 in the step shown from Fig. 8 to Fig. 9, discussed in ¶ 0041); 

forming an array of conductive bumps (164) on a surface of the silicon backplane (on portion 142 in the step from Fig. 10 to Fig. 11) exposed by removing the first carrier (the surface upon which 164 are formed, are formed after carrier 102 has been removed); 

aligning an LED array with the array of conductive bumps (164 surround the central region of the structure 142/126, where the sensing region 126B is located, see ¶ 0026).

First, Chiang does not disclose,
“forming at least one via through the molding material; 
filling the at least one via with a metal material”.

    PNG
    media_image2.png
    239
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    312
    828
    media_image4.png
    Greyscale

The prior art of Albers, discloses in Figs. 3e-g, shown above,
forming at least one via (shown in the Fig. 3f and discussed in ¶ 0025, ) through the molding material (“compound mold 304”, ¶ 0024); 
filling the at least one via with a metal material (¶ 0026, “the openings in the compound mold 304 are filled with metal to form contact vias 315, 316”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“forming at least one via through the molding material; 
filling the at least one via with a metal material”,

in the invention or system of Chiang as taught by Albers, for the purpose of disclosing a method of making deep electrical connections that do not need to survive a molding process as they are created after the molding process and thus are more likely to result in successful connections.

Second, Chiang does not disclose,
“forming an array of copper pillar bumps on a surface of the silicon backplane exposed by removing the first carrier; 
…
applying heat to reflow the copper pillar bumps”.

The prior art of Shen discloses in Fig. 2D, 
forming an array of copper pillar bumps (222) on a surface of a redistribution layer (216), and then applying heat to reflow the copper pillar bumps (col. 8, lines 33-36).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“forming an array of copper pillar bumps on a surface of the silicon backplane exposed by removing the first carrier; 
…
applying heat to reflow the copper pillar bumps”,

in the invention or system of Chiang as taught by Shen, for the purpose of using high electron mobility conductor material that will improve device performance.

Regarding claim 10, the prior art of Chiang discloses in Fig. 1-23, a method of manufacturing a system, the method comprising: 

attaching a silicon backplane (¶ 0024, “the integrated circuit die 126 includes a semiconductor substrate 130, such as silicon …”, the term “backplane” is understood in the art to mean the circuitries that are present with an image capturing or display device support circuitry, the internal integrated circuits in the integrated circuit die 126, ¶ 0058) to a carrier (¶ 0027, “carrier substrate 102”); 

molding (142, ¶ 0029) the silicon backplane (126) on the carrier (102) such that a molding material (142) surrounds side surfaces of the silicon backplane (126) to form a structure comprising a substrate with an embedded silicon backplane (the formed “structure” is interpreted to be the molding material 142 and the chip 126), 

the structure having a first surface opposite the carrier (top co-surfaces of 142 and 126), a second surface adjacent the carrier (lower surfaces of 142 and 126 that neighbor upper surface of 102), and side surfaces (portion 142 of 142/126, where 142 has side surfaces, see Fig. 4); 

forming a metal via in the molding material (116 within 142);

patterning a metal layer (148) on the first surface of the structure (148 on top surface of 142/126), 


the metal layer (148) having a first portion electrically and thermally coupled to a first surface of the silicon backplane in a central region (portions of 148 are covering the central portion 126A and are in direct connection with the bond pad over 126 thus creating a thermal and electrical pathway) and second portions that extend between a perimeter region of the silicon backplane and the at least one via (portions of 148 are in connection with 116 at a periphery of the 142/126 structure); 

removing the carrier (102 is removed from the structure of 142/126 in the step shown from Fig. 8 to Fig. 9, discussed in ¶ 0041); 

further comprising forming an array of conductive bumps (164) on a surface of the silicon backplane (on portion 142 in the step from Fig. 10 to Fig. 11) exposed by removing the carrier (the surface upon which 164 are formed, are formed after carrier 102 has been removed); 

aligning an LED array with the array of conductive bumps (164 surround the central region of the structure 142/126, where the sensing region 126B is located, see ¶ 0026).

First, Chiang does not disclose,
“forming at least one via through the molding material; 
filling the at least one via with a metal material”.

    PNG
    media_image2.png
    239
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    312
    828
    media_image4.png
    Greyscale

The prior art of Albers, discloses in Figs. 3e-g, shown above,
forming at least one via (shown in the Fig. 3f and discussed in ¶ 0025, ) through the molding material (“compound mold 304”, ¶ 0024); 
filling the at least one via with a metal material (¶ 0026, “the openings in the compound mold 304 are filled with metal to form contact vias 315, 316”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“forming at least one via through the molding material; 
filling the at least one via with a metal material”,

in the invention or system of Chiang as taught by Albers, for the purpose of disclosing a method of making deep electrical connections that do not need to survive a molding process as they are created after the molding process and thus are more likely to result in successful connections.

Second, Chiang does not disclose,
“further comprising forming an array of copper pillar bumps on a surface of the silicon backplane exposed by removing the carrier; 
…
applying heat to reflow the copper pillar bumps”.

The prior art of Shen discloses in Fig. 2D, 
forming an array of copper pillar bumps (222) on a surface of a redistribution layer (216), and then applying heat to reflow the copper pillar bumps (col. 8, lines 33-36).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising forming an array of copper pillar bumps on a surface of the silicon backplane exposed by removing the carrier; 
…
applying heat to reflow the copper pillar bumps”,

in the invention or system of Chiang as taught by Shen, for the purpose of using high electron mobility conductor material that will improve device performance.

Regarding claim 11, Chiang discloses the method of claim 10, and Chiang discloses, further comprising attaching another carrier to the metal layer  (Fig. 20, second carrier 202 supports the device 200 including the redistribution layers 144.  The language of “comprising a second carrier to the redistribution layers” lacks any narrowly specific meaning beyond the interpretation made).


Claims 2, 3, 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2020/0105638) in view of Albers et al. (US 2018/0358317) in view of Shen (US 10,347,509) in view of Lin et al. (US 2013/0075924).

Regarding claim 2, Chiang et al. disclose the method of claim 1, wherein the forming the redistribution layers comprises: 
forming a first layer of a dielectric material (“dielectric layer 146”, ¶ 0034) on the first surface of the structure (146 formed on the top surface of 142/126), 
patterning a second metal layer (“metallization pattern 148”, ¶ 0034) on the first layer of the dielectric material (148 on 146) such that at least a portion of the second metal layer remains in contact with the at least one via (some of the patterns of 148 are in direct contact with 116) and at least another portion of the second metal layer remains in contact with the silicon backplane (some of the patterns of 148 are in contact with the top of 126), 
forming a second layer of the dielectric material (“dielectric layer 150”, ¶ 0034) on the first layer of the dielectric material and the second metal layer (150 is formed on 148 and 146).

Chiang et al. do not disclose,
“removing portions of the second layer of the dielectric material that overlay regions of the first metal layer that correspond to bond pad locations”.

    PNG
    media_image5.png
    774
    935
    media_image5.png
    Greyscale

The prior art of Lin disclose in Figs. 4g-4i, provided above, removing portions of the second layer (154, discussed in ¶ 0057) of the dielectric material that overlay regions of the first metal layer (152) that correspond to bond pad locations (ball joints subsequently shown in the place where the openings and bond pads 156 are formed).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“removing portions of the second layer of the dielectric material that overlay regions of the first metal layer that correspond to bond pad locations”,

in the invention or system of Chiang as taught by Lin, for the purpose of providing auxiliary points for electrical connection that will increase the flexibility in use of the packaged device.

Regarding claim 3, Chiang et al. disclose the method of claim 2, Chiang discloses further comprising a second carrier to the redistribution layers (Fig. 20, second carrier 202 supports the device 200 including the redistribution layers 144.  The language of “comprising a second carrier to the redistribution layers” lacks any narrowly specific meaning beyond the interpretation made).

Regarding claim 5 and 13, Chiang et al. disclose the method of claim 1 or 10, however Chiang does not disclose,
“further comprising forming other redistribution layers on the second surface of the structure”.

Lin discloses a similar arrangement in Fig. 13b, and subsequently in Fig. 13c, discloses the rear side redistribution layer (154, 152, 150).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising forming other redistribution layers on the second surface of the structure”,

in the invention or system of Chiang as taught by Lin, for the purpose of providing auxiliary points for electrical connection that will increase the flexibility in use of the packaged device.

Regarding claim 18, Chiang et al. disclose the method of claim 16, and Chiang does not disclose, 
“further comprising attaching at least one electronic component to the at least one redistribution layer on the surface of the silicon backplane and the molding material exposed by removing the temporary carrier”.  It is noted that Chiang does disclose in the rejection of claim 10, wherein the carrier is present and removed subsequently.  

Lin discloses in Fig. 14, further comprising attaching at least one electronic component to the at least one redistribution layer on the surface of the silicon backplane (upper 240 with redistribution layer 154, 152, 150 then connects to lower 240 by way of 252) and the molding material exposed by removing the temporary carrier (this feature of “the molding material exposed by removing the temporary carrier” is already taught in the rejection of claim 10).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising attaching at least one electronic component to the at least one redistribution layer on the surface of the silicon backplane and the molding material exposed by removing the temporary carrier”,

in the invention or system of Chiang as taught by Lin, for the purpose of expanding the functionality of the packaging by including further electronic elements to work in tandem with the packaged device.


Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-21 and 23 are allowed.  Claim 22 would be included in this listing if the 112 rejection were overcome.

The following is an Examiner's statement of reasons for allowance: The method of manufacturing a system as recited in the claims of the instant invention fail to be taught by the prior art cited of interest.

Regarding claim 19, the prior art discloses a method of manufacturing a system, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitations of,
“forming an array of metal connectors on a surface of the silicon backplane opposite the first surface of the structure; and 
mechanically and electrically coupling an LED array to the array of metal connectors”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893